August 3, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              TIFFANY FALKENHAGEN THOMPSON, Appellant

NO. 14-16-00154-CV                          V.

 GEICO INSURANCE AGENCY, INC. D/B/A GEICO SECURE INSURANCE
                      COMPANY, Appellee
               ________________________________

       This cause, an appeal from the judgment in favor of appellee, Geico Insurance
Agency, Inc. d/b/a Geico Secure Insurance Company, signed, February 18, 2016,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Tiffany Falkenhagen Thompson, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.